Citation Nr: 0412264	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
status post left knee partial medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial disability rating for 
Barrette's esophagus, with irritable/spastic bowel syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1982 in 
the U.S. Marine Corps and from January 1992 to August 2001 in 
the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

However, with respect to the VA's duty to assist, under the 
VCAA, the VA has a duty to secure an examination or opinion 
if the evidence of record contains competent evidence that 
the claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In the December 2003 Written 
Brief Presentation, the veteran's representative has 
requested a VA examination regarding the issues on appeal.  
The Board finds that VA examinations regarding the veteran's 
service connected disabilities would be helpful in assessing 
the severity of these conditions. 

Additionally, the Board also notes that during the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending and renumbered the rating criteria for diseases and 
injuries of the spine, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  The 
Board notes that there is no indication that the RO 
considered the amendments to the regulations since the June 
2003 statement of the case was issued before the new rating 
criteria were implemented.  Therefore, the Board finds that a 
remand is necessary in order to inform the veteran of the new 
law and refers the examiner to these changes.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of records of all treatment, 
VA and private, he has received for his 
service-connected disabilities.  All 
records so received should be associated 
with the claims folder.

3.  With respect to the claims for an 
increased rating status post left knee 
partial medial meniscectomy and an 
increased rating for chronic lumbar 
strain, the RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
legal findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's left knee condition and chronic 
lumbar strain.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g. 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  

It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
due to the residuals of chronic lumbar 
strain disability and left knee 
disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.
		
4.  With respect to the veteran's claim 
for an increased rating for Barrette's 
esophagus, with irritable/spastic bowel 
syndrome, the veteran should be afforded 
the appropriate examination to assess the 
severity of his current condition.

5.  Thereafter, the RO should then 
readjudicate the issues on appeal.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




